DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 11 have been amended. Claims 2, 6, 7, 12, 16, 17 and 21-28 have been cancelled.  Claims 1, 3-5, 8-11, 13-15 and 18-20 are pending.

Response to Arguments
Applicant's arguments, see Remarks, filed on 10/11/2021, with respect to the rejection(s) of claims 1 and 11 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana (Pub # US 2016/0105811 A1 hereinafter Khurana) in view of Hudson et al. (Pub # US 2015/0318935 A1 hereinafter Hudson), further in view of Nitsan et al. (Pub # US 2014/0357250 A1 hereinafter Nitsan), and further in view of Popescu et al. (Pub # US 2014/0169177 A1 hereinafter Popescu).
Regarding claim 1, Khurana teaches “the system comprising: a wireless environment simulator configured for creating a simulated wireless environment around a device under test (DUT),” as [(Para. 0018), The method comprises simulating a wireless network for an application-carrying device separate from the test equipment.…] “the DUT comprising a wireless communication system;” [(Para. 0020), Embodiments of the application-carrying device may comprise a smartphone, tablet, or any other mobile, wireless, portable, handheld, etc. device adapted or configured for communication with the wireless network] “a test monitor configured for monitoring wireless communications,” [(Para. 0035), The test equipment is further configured to monitor a wireless communications interface between the simulated network environment and the application-carrying device] “wherein the test monitor is a physical test monitor distinct from the wireless environment simulator and configured for receiving radio signals exchanged between the wireless environment simulator and the DUT” [(Para. 0019), the test environment may comprise various test equipment, e.g., as a set of one or more separate hardware devices, which is configured for interaction with a mobile device such as the application-carrying device and analysis of the communication thereof over the wireless interface…. (Para. 0040), application-carrying device which is the “Device under Test” (DUT)] “and generating a test result for the DUT based on comparing performance data from the wireless signals with expected performance specifications for the test case” [(Para. 0019), By way of example, a test environment comprising the test equipment may be configured to provide test results including the cross-layer measurement data in a reproducible, verifiable, etc. manner as conventionally known for test environments. According to some embodiments, the test environment may comprise various test equipment, e.g., as a set of one or more separate hardware devices, which is configured for interaction with a mobile device such as the application-carrying device and analysis of the communication thereof over the wireless interface….. (Para. 0037), A cross-layer measurement data set may in particular comprise data for one or more monitoring phases, wherein the data for each monitoring phase comprises cross-layer measurement data based on signaling data and application data as described herein, and wherein the various monitoring phases are based on different network configurations of a simulated wireless network, to enable a comparison of efficiencies of different network configurations in terms of network load, power consumption of the application-carrying device, etc].
However, Khurana does not specifically disclose a system for testing wireless communication devices, wherein the wireless environment simulator comprises at least one antenna and a transceiver, and wherein creating the simulated wireless environment comprises simulating a radio access network for a cellular telecommunications network by receiving and responding to messages in accordance with a telecommunications standard for the cellular telecommunications network; and a test controller configured for executing a test case by stimulating the DUT, using the test monitor for recording one or more wireless signals transmitted between the DUT and the wireless environment simulator in response to stimulating the DUT; wherein stimulating the DUT comprises transmitting, using the at least one antenna 
In an analogous art, Hudson teaches “a system for testing wireless communication devices,” as [(Para. 0023), FIG. 1 shows a known type of wireless testing apparatus] “and a test controller configured for executing a test case by stimulating the DUT, using the test monitor for recording one or more wireless signals transmitted between the DUT and the wireless environment simulator in response to stimulating the DUT” [(Para. 0023), FIG. 1 shows a known type of wireless testing apparatus. The apparatus has a test computer 100 connected to a database 102 and also connected to any network simulator 104. The network simulator has a protocol stack capable in this case of emulating base station behaviours according to a known wireless communication standard. The protocol stack of the network simulator is connected to a wireless transceiver module which in turn is coupled to an antenna 106 capable of bidirectional wireless communication with user equipment 108…. (Para. 0036), During execution of the test regime the test computer 300 remains in communication with the controller 332 of the network simulator 328. The logger software 304 records data about the series of events and communications between the network simulator 328 and user equipment 340 in a log file].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Pouling with the modified system of Hudson in order to improve testing applications to control the network simulator to transition between different network states and to monitor data about unscripted  [Hudson: See Abstract].
However, the combination of Khurana and Hudson does not specifically disclose wherein the wireless environment simulator comprises at least one antenna and a transceiver, and wherein creating the simulated wireless environment comprises simulating a radio access network for a cellular telecommunications network by receiving and responding to messages in accordance with a telecommunications standard for the cellular telecommunications network; wherein stimulating the DUT comprises transmitting, using the at least one antenna and the transceiver of the simulated wireless environment, one or more DUT control commands to the DUT as specified for the test case; wherein transmitting the DUT control commands comprises controlling the wireless environment simulator to transmit the DUT control commands using the at least one antenna and the transceiver.
In an analogous art, Nitsan teaches “wherein the wireless environment simulator comprises at least one antenna and a transceiver,” as [(Para. 0029), The network simulation engine 214 can provide a cellular network simulation condition to a mobile device 212 via a cellular signal 218 (e.g., mobile phone signal, 3G, 4G, broadband, DSL, cable, etc). As described herein, the network simulation engine 214 can utilize software, hardware, firmware, and/or logic to provide a simulated cellular network condition to the mobile device 212. The network simulation engine 214 can be any combination of hardware and program instructions configured to simulate a cellular network condition.] “and wherein creating the simulated wireless environment comprises simulating a radio access network for a cellular telecommunications network by receiving and responding to messages in accordance with a telecommunications standard for the cellular telecommunications network” [(Para. 0010), A 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Khurana and Hudson with the modified system of Nitsan for testing a mobile application and simulating a cellular network condition for each of a plurality of locations utilizing a network simulation engine thus reduces cost as compared to the cost of testing a mobile application in a number of different locations [Nitsan: Para. 0004 and 0026].
However, the combination of Khurana, Hudson and Nitsan does not specifically disclose wherein stimulating the DUT comprises transmitting, using the at least one antenna and the transceiver of the simulated wireless environment, one or more DUT control commands to the DUT as specified for the test case; wherein transmitting the DUT control commands comprises controlling the wireless environment simulator to transmit the DUT control commands using the at least one antenna and the transceiver.
wherein stimulating the DUT comprises transmitting, using the at least one antenna and the transceiver of the simulated wireless environment, one or more DUT control commands to the DUT as specified for the test case;” as [(Para. 0026), In some embodiments, testing platform 108 may be integrated or co-located with a multiple UE simulator (multi-UE simulator). The multi-UE simulator may include functionality for simulating one or more LTE UEs, sending communications to DUT 102, receiving communications from DUT 102, and/or testing communications capabilities of DUT 102. For example, testing platform 108 may be configured to generate control plane commands that triggers DUT 102 to establish one or more tunnels for numerous simulated UEs to communicate with a packet data network, such as the Internet.] “wherein transmitting the DUT control commands comprises controlling the wireless environment simulator to transmit the DUT control commands using the at least one antenna and the transceiver” as [(Para. 0026), The multi-UE simulator may include functionality for simulating one or more LTE UEs, sending communications to DUT 102, receiving communications from DUT 102, and/or testing communications capabilities of DUT 102. For example, testing platform 108 may be configured to generate control plane commands that triggers DUT 102 to establish one or more tunnels for numerous simulated UEs to communicate with a packet data network, such as the Internet.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Khurana, Hudson and Nitsan with the modified system of Popescu for processing multiple control and user data flows at port processor improving delay receiving and transmitting data between a testing platform and a device under test [Popescu: Para. 0004 and 0005].
claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 3, 8, 10, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana in view of Hudson, further in view of Nitsan, further in view of Popescu, and further in view of Gaal (Pub # US 2003/0148761 A1).
Regarding claim 3, the combination of Khurana, Hudson, Nitsan and Popescu does not specifically disclose comprising a motion actuator configured for moving the DUT, wherein stimulating the DUT comprises causing, using the motion actuator, one or more motion actuation events to cause the DUT to move as specified for the test case.
In an analogous art, Gaal teaches “comprising a motion actuator configured for moving the DUT,” as [(Para. 0043), GPS simulator 14] “wherein stimulating the DUT comprises causing, using the motion actuator, one or more motion actuation events to cause the DUT to move as specified for the test case” [(Para. 0065), SPEEDhor[0065] MS, HEADINGMS, SPEEDvertMS=Motion parameters of the MS set by the GPS simulator's vehicular model]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Khurana, Hudson, Nitsan and Popescu with the modified system of Gaal in order to improve and facilitates testing of mobile unit performance when acquiring GPS data for estimating the mobile unit's location [Gaal: Para. 0014].
Regarding claim 8, the combination of Khurana, Hudson, Nitsan, Popescu and Gaal, specifically Gaal teaches “comprising a power meter, wherein executing the test case comprises monitoring, using the power meter, power consumed by the DUT while the test controller is executing the test case” as [(Para. 0043), the GPS simulator sets the satellite power levels to desired levels. The power levels are usually referenced to the MS antenna connector input. During the test, the actual GPS simulator settings may be adjusted to account for cable, connector and combiner losses, so that the desired nominal values at the MS antenna input can be maintained. Typically, the maximum allowable power level error is about 2 dB.]. 
Regarding claim 10, the combination of Khurana, Hudson, Nitsan, Popescu and Gaal, specifically Gaal teaches “wherein the DUT comprises one or more sensors, and wherein stimulating the DUT comprises causing the DUT to transmit sensor data from the sensor using the simulated wireless environment” [(Para. 0050), Similar time indexing algorithms are used by the PDE simulator when the PDE simulator receives requests from the MS for other types of messages, for example, for requests for GPS Location Assistance, GPS Sensitivity Assistance, GPS Navigation Message Bits, and GPS Almanac Correction messages]. 
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana in view of Hudson, further in view of Nitsan, further in view of Popescu, and further in view of Prasad et al. (Pub # US 2017/0324617 A1 hereinafter Prasad).
claim 4, the combination of Khurana, Hudson, Nitsan and Popescu does not specifically disclose comprising an acoustic actuator, wherein stimulating the DUT comprises causing, using the acoustic actuator, one or more acoustic actuation events to direct an acoustic signal towards the DUT as specified for the test case.
In an analogous art, Prasad teaches “comprising an acoustic actuator, wherein stimulating the DUT comprises causing, using the acoustic actuator, one or more acoustic actuation events to direct an acoustic signal towards the DUT as specified for the test case” as [(Para. 0051), Output component 850 may include a mechanism that outputs information to the operator, such as a display, a speaker, one or more light emitting diodes ("LEDs"), etc]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Khurana, Hudson, Nitsan and Popescu with the modified system of Prasad in order to improve the techniques for performing compatibility and/or compliance testing for a wireless cellular network [Prasad: Para. 0011].
Regarding claim 5, the combination of Khurana, Hudson, Nitsan, Popescu and Prasad, specifically Prasad teaches “comprising an optical source, wherein stimulating the DUT comprises causing, using the optical source, one or more optical actuation events to direct an optical signal towards the DUT as specified for the test case” as [(Para. 0051), Output component 850 may include a mechanism that outputs information to the operator, such as a display, a speaker, one or more light emitting diodes ("LEDs"), etc]. 
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana in view of Hudson, further in view of Nitsan, further in view of Popescu, and further in view of Poulin (Pub # US 2015/0113511 A1).
Regarding claim 9, the combination of Khurana, Hudson, Nitsan and Popescu does not specifically disclose wherein executing the test case comprises controlling the wireless environment simulator to complete a simulated call with the DUT using the simulated wireless environment.
In an analogous art, Poulin teaches “wherein executing the test case comprises controlling the wireless environment simulator to complete a simulated call with the DUT using the simulated wireless environment” as [(Para. 0078), Event generator 814 may, for example, generate certain events (e.g., incoming calls, incoming text messages, etc) that occur within a wireless network. Simulator 810, using data provider 812 and event generator 814, thus interacts with network simulator interface 804 to model operation of a wireless network (e.g., a mobile phone network]. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Khurana, Hudson, Nitsan and Popescu with the modified system of Poulin to determine in an effective way resource utilization information by the application for the mobile device[Poulin: Para. 0006].
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463